Title: To Alexander Hamilton from John Hamilton, 29 June 1799
From: Hamilton, John
To: Hamilton, Alexander


          
            General,
            Baltimore 29th. June 1799
          
          I do not know what apology I shou’d make for this presumption in daring to address you with a Letter—I have only to present before your eyes, the sufferings of a family (I mean that part of it) that has been far from receiving much aid or Comfort from their unfortunate head.
          You will please to recall to your memory Sir, that unfortunate family whom your bounty reached and the writer of this, whom you honored with your advice. his family is at present in New York, and he from the Mutabillity of humane affairs has not had it in his power to rejoin them, and what is more Sir dare not venture to acquaint them with his situation.
          wore out with fatigue, and almost drove to dispare, and sunk far beneath the scale in which the flattering hopes of the early years led him to expect, he has calmly—and deliberately on the 25th. inst. enlisted himself in the 9th. Regt. of infantry in the Compy. of Capt. Norris, who has been pleased however to appoint the writer his first Sergt.
          I know Sir, that many hearing of this Conduct may Censure the writer—but they little know the Cause or the Motives that induced him to it. bred from early youth in a Military School; in which Semeniary, he had not been unsucsesfull, stimulated him again to engage in the same Career. I acknoledge when I write this Sir, that had not your humanity given place to those orders, You recieved at York town; I would not now be troubling you with a Letter. but alas, that unfortunate Gentleman, set to high a Value not only on his Military talents—but on his political abillities, and the audulation that has been paid him, (and deservedly by the gratefull Americans)—Stimulated him on to form those Grand projects of reform in his own Country; which he was not equal to, for the party of which he thought himself the head—he could neither govern, convince, or lead, and what was well meant Indeed by him—has sett Europe in a flame; deludged it with blood, and spread anarchy and Confusion over most of the civilis’d part of the world.
          pardon me General for this digression; the discussion of which I am enaduquate to, but Could not suppress.
          I proceed Sir to inform you that there are respectable Characters, and societies too in this City, knowing the Step I have taken, has offered to solicit the Secretary at War in my favour. for which I have thanked them, but refused the offer—well knowing, the scurrility and abuse the presses teems with, and the scandalus publications that are every day Circulating from them—— they are happy to lay hold of the — most frivolus pretence—to asperse the first and best of Characters. this General has led me to Solicit you in my own person—that having served my Mother Country with fidielty—I shall do the same by my adopted one. I only Crave Sir—If my behavior merits it I may not be forgot.
          It is your intrest alone Sir, I beg, and I beg it for the sake of those unfortunate ones in Your City; whose heads I wish to raise again from the lap of poverty.
          I Earnestly request most honored General, that You will pardon this Extraordinary boldness, and almost unparaeld presumption, in which hopes I remain Sir—Your truely humble Servt.
          
            John Hamilton
          
          Majr. General Hamilton
          
            P.S. our Recruiting Quarters is at Mr. Mitchell’s Marsh —
          
          
            J H.
          
        